DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5, 7, 9, 10, 12, 13, 15-20 and 23-25 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 2-5, 7, 9, 10, 12, 13, 15-20 and 23-25 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “the plurality of light-emitting sub-units are in an array region of the electronic device substrate, the first conductive member is in a periphery region, surrounding the array region, of the electronic device substrate, and the second conductive member is between the first conductive member and the array region; the first conductive member, the second conductive member, and the first conductive member is a continuous first annular structure” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5. Also, the prior art of record does not teach “the third conductive member is on the side of the first insulating layer away from the base substrate; the first conductive member, the second conductive member, and the first driving electrode are in a same conductive structure layer; the third conductive member surrounds the array region and in the same conductive structure layer, and the second conductive member surrounds the third conductive member; each of the plurality of light-emitting sub-units . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 10, 2022